On Application nor Rehearing.
We have attentively considered this application, which recapitulates with great force the various particular circumstances which, in the opinion of the district judge, made this case an exceptional one, and induced him to interfere in the manner condemned by us.
We did not, and do not, consider that these circumstances could avail in law to support the proceeding; yet we are conscious that the omission of all allusion to them in our original opinion tends to expose the course of the district judge to a censure which it did not deserve, and which we were far from intending to cast upon it.
We do not deem it necessary now to repeat these circumstances; but, in justice to the judge, we have pleasure in saying that they were of a character to lend a strong color of reason and justice to Ms proceeding and calculated to influence the judgment of a magistrate. It was only under the stress of our own conviction, that particular cases must submit to universal principles and that “hard cases are apt to make bad law,” that we felt compelled to reverse the judgment.
Rehearing refused.